Citation Nr: 0734519	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1962 to 
November 1965. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for a bilateral 
shoulder condition due to arthritis.

In May 2003, the RO denied service connection for tinnitus 
and a knee injury. Service connection for tinnitus was 
granted in the November 2004 rating decision.  Thus, the 
issue in controversy with regard to this matter has been 
resolved.  In 2004, the RO also issued to the veteran a 
statement of the case for the knee claim.  However, the 
veteran did not perfect the appeal.  No additional 
consideration in this regard is needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that this matter was transferred 
to the Board in March 2006.  In February 2006, the veteran 
submitted additional pertinent evidence in support of his 
claim to the RO.  This evidence was transferred to the Board.  
In September 2007, the Board sent a letter in accordance with 
38 C.F.R. § 19.37(b) and § 20.1304(c) (2007) to the veteran.  
The letter informed the veteran that the additional evidence 
was not previously considered by the RO and that he had the 
right to have the RO review the evidence before the Board 
reviewed it.  If he wished, he may waive his right to have 
the RO review the additional evidence by submitting a waiver 
in writing.  In an additional evidence response form, the 
veteran indicated that he wanted to have the matter remanded 
to the agency of original jurisdiction for consideration of 
the additional evidence.  Accordingly, a remand is required 
to comply with the provisions of 38 C.F.R. § 20.1304.  See 
also DAV, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board is an appellate body and not 
an initial finder of facts).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal based on 
a review of the entire evidentiary 
record.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case which addresses all of the 
evidence obtained after the issuance of 
the statement of the case in August 2005 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


